Title: From Thomas Jefferson to Michael Leib, 23 June 1808
From: Jefferson, Thomas
To: Leib, Michael


                  
                     Sir
                     
                     Washington June 23. 08.
                  
                  I have duly recieved your favor covering a copy of the talk to the Tammany society, for which I thank you, & particularly for the favorable sentiments expressed towards myself. certainly nothing will so much sweeten the tranquility and comfort of retirement as the knolege that I carry with me the good will & approbation of my republican fellow citizens, and especially of the individuals in unison with whom I have so long acted with respect to the Federalists I believe we think alike; for when speaking of them we never mean to include a worthy portion of our fellow citizens who consider themselves as in duty bound to support the constituted authorities of every branch, and to reserve their opposition to the period of election. these having acquired the appellation of Federalists, while a federal administration was in place have not cared about throwing off their name, but adhering to their principle, are the supporters of the present order of things. the other branch of the Federalists, those who are so in principle as well as in name, disapprove of the republican principles & features of our constitution and would I believe welcome any public calamity (war with England excepted) which might lessen the confidence of our country in those principles & forms. I have generally considered them rather as subjects for a mad house. but they are now playing a game of the most mischievous tendency, without perhaps being themselves aware of it. they are endeavoring to convince England that we suffer more by the embargo than they do, & that if they will but hold out awhile, we must abandon it. it is true the time will come when we must abandon it. but if this is before the repeal of the orders of council, we must abandon it only for a state of war. the day is not distant when that will be preferable to a longer continuance of the embargo. but we can never remove that, & let our vessels go out & be taken under these orders without making reprisal. yet this is the very state of things which these Federal monarchists are endeavoring to bring about: and in this it is but too possible they may succeed. but the fact is that if we have war with England it will be solely produced by their maneuvres.—I think that in two or three months we shall know what will be the issue. I salute you with esteem & respect
                  
                     Th: Jefferson
                     
                  
               